Title: From John Adams to James Warren, 6 April 1777
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia April 6. 1777
     
     Yours of 23d March, was handed to me, this Evening by Major Ward. Your Letter from Plymouth by the Post, I duely received—and immediately wrote an answer to it, but upon reviewing it, afterwards, I found so many bold Truths in it that I concluded not to send it, lest Peradventure it should get into Hugh Gaines Gazette; and I thought it a Pitty that so many Sacred Truths, should appear in Company with so many infamous Lyes, as that Paper, ushers into the World, whenever it appears.
     I am much obliged to you for your Sentiments, concerning the Navy. A Board I believe will be established at Boston—and a Commissioner, in each considerable Port in New England. Complaints, are frequently brought here, from Boston and from Providence, concerning the Continental Agents and other Officers. I am sorry for this, but cannot help it. At Providence, I fear, by what I have lately heard, there has been a System of selfishness, and at Boston of Incapacity. I had the Honour of belonging to the first Naval Committee, which set all our maritime Affairs agoing: and they did it with a Vigour, Assiduity and Dispatch, which precluded all Censure and Complaint: But I went home last December was twelve Month, and Advantage was taken of that opportunity one or two other Members being absent at the same Time, Coll Lee went home and Gadsden, and Langdon, and Deane was left out, to choose a new Committee, Since which there has been nothing but Languor, Censure and Complaint. Upon my Return they did me the Honour to put me upon the Board of War, which takes up my whole Time, every Morning and Evening, and renders it totally impossible for me, to look into the marine Department, which if I had Leisure to do, ignorant as I am of every Rope in the ship, I would perish if I did not put that Department in a respectable order. There is nothing wanting but some one Person, whose Vigour, Punctuality, and Constancy, should draw the Committee together every Morning and Evening, direct their Attention to the Object, and keep it fixed there. There are Gentlemen enough of the Committee who understand the Business, and the Board of Assistants are pretty well qualified and every Man upon the Continent, who knows any Thing of the subject might easily be induced, to contribute the Assistance of His Knowledge at least by Letter.
     
     The Fracas, between  and McNeal had reached this Place before your Letter. Hope it will do good. Am glad to hear that our Quota is likely to be raised at any Rate. Send them along and let Us beat the Scoundrels, to Attoms, as I am Sure We can and shall. I am &c.
     This Letter so full of myself, and so abusive to others, is intended barely to exculpate myself. I cannot bear any share of the Blame of the failures in the marine Department.
    